ﬂanitw ﬂats}: Qtuurt of gppeals

For the Seventh Circuit
Chicago, Illinois 60604

February 23, 2005

Hon. JOEL M. FLAUM, Chief Judge
Hon. WILLIAM J. BAUER, Circuit Judge

Hon. ANN CLAIRE WILLIAMS, Circuit Judge

JAMES D. SOLON, ]
] Appeal from the United
Plaintiff-Appellant, ] States District Court for
] the Northern District of

] Illinois, Eastern Division.
No. 04-2113 v. ]

] No. 00 C 2888
LARRY S. KAPLAN, individually and as partner ]
in the ﬁrm of KAPLAN, BEGY & VON OHLEN; ]
ROBERT C. VON OHLEN, individually and as ] Samuel Der—Yeghiayan
partner in the ﬁrm of KAPLAN, BEGY & ] Judge.
VON OHLEN; FRED C. BEGY, III, individually ]
and as partner in the ﬁrm of KAPLAN, BEGY & ]
VON OHLEN; et a1., ]

l

]

Defendants—Appellees.

ORDER

The opinion issued in the above-entitled case on February 15, 2005, is hereby
amended as follows:

The caption should be modiﬁed to reﬂect in each instance the ﬁrm of
KAPLAN, BEGY & “VON” OHLEN instead of “VOH” OHLEN

On Page 2, in the second line please change “Kaplan” to “Solon”